MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                 FILED
regarded as precedent or cited before any                         Apr 04 2017, 8:16 am

court except for the purpose of establishing                          CLERK
                                                                  Indiana Supreme Court
the defense of res judicata, collateral                              Court of Appeals
                                                                       and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Nicholas F. Wallace                                      Curtis T. Hill, Jr.
Leonard, Hammond, Thoma & Terrill                        Attorney General of Indiana
Fort Wayne, Indiana
                                                         Lyubov Gore
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Steven N. Hyland,                                        April 4, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         02A05-1605-CR-1166
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Wendy W. Davis,
Appellee-Plaintiff.                                      Judge
                                                         The Honorable Samuel R. Keirns,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         02D04-1510-F6-1040



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A05-1605-CR-1166 | April 4, 2017      Page 1 of 9
[1]   Steven N. Hyland appeals his conviction of Level 6 felony resisting law

      enforcement. 1 He appeals the admission of evidence he claims was obtained

      unconstitutionally. He also argues the State did not provide sufficient evidence

      at trial to prove he committed Level 6 felony resisting law enforcement. We

      affirm.



                                Facts and Procedural History
[2]   At approximately 2:15 a.m. on October 27, 2015, Officer Lisa Woods

      responded to a hit and run accident. When she arrived on the scene, Officer

      Woods observed the victim, who had sustained serious but non-fatal head

      injuries, on the ground. The vehicle that had struck the victim was gone.

      Officer Woods spoke with several witnesses, one of whom indicated a silver

      Pontiac hit the victim, and a maroon station wagon “pulled in and picked up

      people and drove off.” (Suppression Tr. at 21.) Another witness indicated a

      person named “[C]lick [C]lack” or “Neal 2” was involved in the incident. (Id.)

      (footnote added). While Officer Woods was interviewing a witness at the gas

      station across the street from the scene of the accident, another witness

      indicated the maroon station wagon had just passed the scene and “Neal’s in

      the car.” (Id. at 26.)




      1
          Ind. Code § 35-44.1-3-1(b)(1) (2014).
      2
       Officer Woods testified she knew the name “[C]lick [C]lack” from her time working in the neighborhood
      and knew Hyland’s middle name was Neal.

      Court of Appeals of Indiana | Memorandum Decision 02A05-1605-CR-1166 | April 4, 2017          Page 2 of 9
[3]   Officer Woods left the scene in her marked police vehicle and followed the

      maroon station wagon (“Hyland’s vehicle”). Hyland’s vehicle left the

      immediate commercial area where the hit and run occurred and entered a

      residential area, where he made thirteen turns in a span of five square blocks.

      Officer Woods testified she believed Hyland’s vehicle exceeded the speed limit

      for a residential area based on her experience as an officer and “was attempting

      to get away from [her].” (Id. at 40.) At least once, Officer Woods observed

      Hyland’s vehicle make a turn without a turn signal. After that observation, she

      activated her emergency lights. Hyland kept driving and made another turn

      without using his turn signal. Officer Woods then activated her siren. Hyland

      made another turn without using his turn signal. Officer Woods finally caught

      up with Hyland when he stopped at a stop sign. She then arrested Hyland.


[4]   On October 30, 2015, the State charged Hyland with Level 6 felony resisting

      law enforcement. On January 14, 2016, Hyland filed a motion to suppress

      evidence or dismiss the charge, arguing the stop of his vehicle was

      unconstitutional. The trial court denied Hyland’s motions on February 22,

      2016, after a hearing on the matter. Hyland’s jury trial occurred on April 19,

      2016, and the jury found him guilty as charged.



                                 Discussion and Decision
                                             Motion to Suppress

[5]   Hyland did not seek interlocutory review of the denial of his motion to suppress

      but instead appeals following trial. This issue is therefore “appropriately

      Court of Appeals of Indiana | Memorandum Decision 02A05-1605-CR-1166 | April 4, 2017   Page 3 of 9
      framed as whether the trial court abused its discretion by admitting the evidence

      at trial.” Lundquist v. State, 834 N.E.2d 1061, 1067 (Ind. Ct. App. 2005). Our

      review of rulings on the admissibility of evidence is essentially the same

      whether the challenge is made by a pre-trial motion to suppress or by trial

      objection. Id. We do not reweigh the evidence, and we consider conflicting

      evidence most favorable to the trial court’s ruling. Id. However, we must also

      consider the uncontested evidence favorable to the defendant. Id.


[6]   The record reflects Hyland did not object at trial to the admission of the video

      recording from Officer Woods’ car, which contained the evidence Hyland

      sought to suppress, specifically what happened during Officer Woods’ pursuit

      of Hyland’s vehicle. “To preserve a suppression claim a defendant must make a

      contemporaneous objection that is sufficiently specific to alert the trial judge

      fully of the legal issue. Where a defendant fails to object to the introduction of

      evidence . . . the defendant waives the suppression claim.” Moore v. State, 669

      N.E.2d 733, 742 (Ind. 1996) (internal citations and emphasis omitted), reh’g

      denied. We address Hyland’s argument, waiver notwithstanding.


[7]   Hyland was charged with Level 6 felony resisting law enforcement, which

      required the State to prove he knowingly or intentionally used a vehicle to flee

      from Officer Woods after she identified herself as a law enforcement officer and

      ordered him to stop. See Ind. Code § 35-44.1-3-1(b)(1) (2014) (elements of

      Level 6 felony resisting law enforcement). In Gaddie v. State, 10 N.E.3d 1249

      (Ind. 2014), our Indiana Supreme Court held, “the statutory element ‘after the

      officer has . . . ordered the person to stop’ must be understood to require that

      Court of Appeals of Indiana | Memorandum Decision 02A05-1605-CR-1166 | April 4, 2017   Page 4 of 9
      such order to stop rest on probable cause or reasonable suspicion, that is,

      specific, articulable facts that would lead the officer to reasonably suspect that

      criminal activity is afoot.” Id. at 1255. We determine whether reasonable

      suspicion existed on a case-by-case basis by considering the totality of the

      circumstances. Person v. State, 764 N.E.2d 743, 748 (Ind. Ct. App. 2002), trans.

      denied.


[8]   Based on Gaddie, Hyland contends Officer Woods’ stop of his vehicle violated

      his Fourth Amendment 3 right under the United States Constitution to be free of

      unreasonable search and seizure because Officer Woods did not have

      reasonable suspicion to stop Hyland’s vehicle. In Gaddie, our Indiana Supreme

      Court decided the State had not proven the officer who arrested Gaddie had

      reasonable suspicion or probable cause to stop Gaddie after receiving a report of

      a disturbance because “a report of a disturbance, without more, is not a

      sufficient basis upon which to conduct an investigatory stop.” Id. at 1255.

      However, in this case, the totality of the circumstances created reasonable

      suspicion to justify Officer Woods’ stop of Hyland.


[9]   At the scene of the accident, a witness told Officer Woods a maroon station

      wagon had “pulled in and pick[ed] up people and drove off,” (Suppression Tr.

      at 20), following the collision between the victim and another vehicle. The

      witness indicated Hyland’s vehicle was involved in the accident, and the person



      3
       At the hearing on his motion to suppress evidence, Hyland also argued the stop violated his rights under the
      Indiana Constitution. He does not make that argument on appeal.

      Court of Appeals of Indiana | Memorandum Decision 02A05-1605-CR-1166 | April 4, 2017              Page 5 of 9
       who was driving the maroon station wagon was known as “[C]lick [C]lack” or

       “Neal.” (Id. at 21.) Officer Woods was interviewing another witness when she

       was told the maroon station wagon, with Hyland driving, passed the scene of

       the accident. She followed Hyland into a residential area in her marked police

       car, where the vehicle made multiple turns, weaving from street to street.

       Officer Woods testified she believed, based on her experience as an officer, that

       Hyland’s vehicle exceeded the speed limit for a residential area and “was

       attempting to get away from [her].” (Id. at 40.) Officer Woods activated her

       emergency lights after observing Hyland fail to activate his turn signal prior to

       turning. Hyland made another turn, and Officer Woods activated her siren.

       Hyland turned again, and Officer Woods caught up with him at a stop sign.


[10]   Based on the totality of the circumstances, we conclude Officer Woods had

       reasonable suspicion to stop Hyland. A witness at the scene of an accident

       identified Hyland as a person involved in the accident, Officer Woods described

       his driving as “very erratic,” (Trial Tr. at 27), and he failed to use a turn signal

       multiple times. See McKnight v. State, 612 N.E.2d 586, 588 (Ind. Ct. App. 1993)

       (reasonable suspicion existed when vehicle stopped matched the description of

       a vehicle that a witness indicated was involved in crime, vehicle was driving in

       the vicinity of the crime, vehicle was travelling over the speed limit, and driver

       had committed traffic infraction), reh’g denied, trans. denied. Hyland’s argument

       is an invitation for us to reweigh the evidence, which we cannot do. See

       Lundquist, 834 N.E.2d at 1067 (appellate court does not reweigh evidence when

       considering admission of evidence). The trial court did not abuse its discretion


       Court of Appeals of Indiana | Memorandum Decision 02A05-1605-CR-1166 | April 4, 2017   Page 6 of 9
       when it admitted evidence collected during Officer Woods’ stop of Hyland’s

       vehicle.


                                            Sufficiency of Evidence

[11]   When reviewing sufficiency of the evidence in support of a conviction, we will

       consider only probative evidence in the light most favorable to the trial court’s

       judgment. Binkley v. State, 654 N.E.2d 736, 737 (Ind. 1995), reh’g denied. The

       decision comes before us with a presumption of legitimacy, and we will not

       substitute our judgment for that of the fact-finder. Id. We do not assess the

       credibility of the witnesses or reweigh the evidence in determining whether the

       evidence is sufficient. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). Reversal

       is appropriate only when no reasonable fact-finder could find the elements of

       the crime proven beyond a reasonable doubt. Id. Thus, the evidence is not

       required to overcome every reasonable hypothesis of innocence and is sufficient

       if an inference reasonably may be drawn from it to support the verdict. Id. at

       147.


[12]   To prove Hyland committed Level 6 felony resisting law enforcement, the State

       had to prove Hyland knowingly or intentionally used a vehicle to flee from

       Officer Woods after she identified herself as a law enforcement officer and

       ordered him to stop. See Ind. Code § 35-44.1-3-1(b)(1) (2014) (elements of

       Level 6 felony resisting law enforcement). Hyland argues the State did not

       present sufficient evidence he knowingly or intentionally fled from Officer

       Woods once she activated her emergency lights and siren because he was

       unaware she intended to pull him over until right before he stopped.
       Court of Appeals of Indiana | Memorandum Decision 02A05-1605-CR-1166 | April 4, 2017   Page 7 of 9
[13]   Hyland points to what he claims are discrepancies in the video from the

       dashboard camera in Officer Woods’ car. Officer Woods testified she activated

       her emergency lights after she observed Hyland turn without using a turn

       signal. The video shows Officer Woods activating her lights, but Hyland’s

       vehicle was not visible at that time. The taillights of his vehicle were visible on

       the video shortly thereafter, as Hyland made a quick turn onto a side street

       without using his turn signal. Officer Woods activated her siren. He made

       another quick turn without using his turn signal before Officer Woods caught

       up with him at a stop sign. Hyland’s argument he was unaware of Officer

       Woods’ intention to stop him is an invitation for us to reweigh the evidence and

       judge the credibility of witnesses, which we cannot do. See Drane, 867 N.E.2d

       at 146 (appellate court will not reweigh evidence or judge the credibility of

       witnesses).


[14]   Hyland also argues Officer Woods did not have reasonable suspicion to stop

       him, an argument we rejected in our analysis of the constitutionality of Officer

       Woods’ stop of Hyland’s vehicle. As Officer Woods had reasonable suspicion

       to stop Hyland and he fled from her after she identified herself as a law

       enforcement officer by activating her emergency lights and siren, we conclude

       the State presented sufficient evidence to prove Hyland committed Level 6

       felony resisting law enforcement. See Woodward v. State, 770 N.E.2d 897, 901

       (Ind. Ct. App. 2002) (State presented sufficient evidence to support conviction

       of felony resisting law enforcement where the defendant continued to drive after

       the officer activated his lights and siren), reh’g denied, trans. denied.


       Court of Appeals of Indiana | Memorandum Decision 02A05-1605-CR-1166 | April 4, 2017   Page 8 of 9
                                               Conclusion
[15]   The trial court did not abuse its discretion when it admitted evidence of Officer

       Woods’ stop of Hyland’s vehicle because Officer Woods had reasonable

       suspicion to stop Hyland based on the totality of the circumstances. The State

       also presented sufficient evidence Hyland committed Level 6 felony resisting

       law enforcement. Accordingly, we affirm.


[16]   Affirmed.


       Najam, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A05-1605-CR-1166 | April 4, 2017   Page 9 of 9